SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES DWS Enhanced Commodity Strategy Fund DWS RREEF Global Infrastructure Fund The following information replaces similar disclosure in the second paragraph in the “UNDERSTANDING DISTRIBUTIONS AND TAXES” section of each fund’sprospectus: The fund intends to pay dividends and distributions of investment income to its shareholders quarterly in March, June, September and December. The fund intends to pay distributions from realized capital gains annually, usually in December. The fund may make distributions at other times as needed. Please Retain This Supplement for Future Reference March 7, 2012 PROSTKR-147
